DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-21, 23, 25, 35, 48, 49, 51, 56, 59, 62 and 68 are pending in the instant invention.  According to the Listing of the Claims, filed September 3, 2021, claims 1-21, 23, 25 and 35 were amended, claims 22, 24, 26-34, 36-47, 50, 52-55, 57, 58, 60, 61 and 63-67 were cancelled and claim 68 was added.

Status of Priority Objection - Priority Date

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2017/047088, filed August 16, 2017.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/375,965, filed August 17, 2016, was objected to in the Non-Final Rejection, mailed on March 4, 2021.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of International Application No. PCT/US2017/047088, filed August 16, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on September 3, 2021, is acknowledged: a) Group I - claims 1-21, 23, 25, 35 and 68; and b) substituted imidazo[1,2-a]pyridine of Formula (I) - p. 92, Compound I-24.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on March 4, 2021.
	Next, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted imidazo[1,2-a]pyridines of the Formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claims 48, 49, 51, 56 and 59, directed to a method for treating a human for a disease, comprising one or more administrations of one or more compositions comprising a substituted imidazo[1,2-a]pyridine of the Formula (I); and (ii) claim 62, directed to a method for preparing a substituted imidazo[1,2-a]pyridine of the Formula (I), respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on November 27, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Furthermore, the inventor or joint inventor should also note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on March 4, 2021.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Listing of the Claims, filed September 3, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-21, 23, 25, 35, 48, 49, 51, 56, 59, 62 and 68 is contained within.

Reasons for Allowance

	Claims 1-21, 23, 25, 35, 48, 49, 51, 56, 59, 62 and 68-75 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted imidazo[1,2-a]pyridines of the Formula (I), as recited in claim 1.
	Consequently, the limitation on the core of the substituted imidazo[1,2-a]pyridines of the Formula (I) that is not taught or fairly suggested in the prior art is the combination of R4, R5, R6 and/or R7 on the periphery of the imidazo[1,2-a]pyridine core, as recited in the provisos.  This limitation is present in the recited species of claim 23.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
SUBSTITUTED IMIDAZOL[1,2-a]PYRIDINES AS IRAK-4 INHIBITORS

	has been deleted and replaced with the following:
---“SUBSTITUTED IMIDAZO[1,2-a]PYRIDINES AS IRAK-4 INHIBITORS”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of Formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	R1 is H, halogen, C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, OH, or C1-C6 alkoxy, wherein the C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, or C1-C6 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, SO3H, and morpholinyl;
	R2 is H, halogen, CN, C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, C(O)H, C(O)OH, OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, C(O)H, C(O)OH, OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, C1-C3 alkyl, C1-C3 perfluorinated alkyl, C≡CH, CH2C≡CH, C≡CCH3, C(O)H, C(O)NH2, C(O)N(CH3)2, C(O)OH, C(O)-morpholin-4-yl, NH2, N(CH3)2, OH, C1-C3 alkoxy, SO3H, heterocyclyl, aryl, and heteroaryl;
	R3 is H, halogen, C1-C3 alkyl, C2-C3 alkenyl, C2-C3 alkynyl, OH, or C1-C2 alkoxy, wherein the C1-C3 alkyl, C2-C3 alkenyl, C2-C3 alkynyl, or C1-C2 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	R4 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	R5 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	R6 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;

	R7 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;

	R8 is H, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)CH3, C(O)CH2CN, C(O)-phenyl, C(O)OH, or phenyl-CH3;
	Y is -NH-, -N(CH3)-, -N(CH2CH3)-, -N(CH2CH2CH3)-, -N[CH(CH3)2]-, or -O-;
	m is 0, 1, 2, 3, 4, or 5; and
	n is 0, 1, 2, 3, 4, or 5;

with the provisos that:
(1)	the sum of m and n is at least 1; and
(2)	when R1 is H, at least one of R4, R5, or R6 is F, Cl, Br, CH3, CF3, or OCH3.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is H, halogen, C1-C7 alkyl, OH, or C1-C6 alkoxy, wherein the C1-C7 alkyl or C1-C6 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, SO3H, and morpholinyl.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 2, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is halogen, C1-C7 alkyl, OH, or C1-C6 alkoxy, wherein the C1-C7 alkyl or C1-C6 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, SO3H, and morpholinyl.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 2, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is Cl, CH3, OCH3, or OCH2CH2-morpholinyl.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is halogen, CN, C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, C(O)H, C(O)OH, OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, C(O)H, C(O)OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, C1-C3 alkyl, C1-C3 perfluorinated alkyl, C≡CH, CH2C≡CH, C≡CCH3, C(O)H, C(O)NH2, C(O)N(CH3)2, C(O)OH, C(O)-morpholin-4-yl, NH2, N(CH3)2, OH, C1-C3 alkoxy, SO3H, heterocyclyl, aryl, and heteroaryl.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, C(O)H, C(O)OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, C(O)H, C(O)OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, C1-C3 alkyl, C1-C3 perfluorinated alkyl, C≡CH, CH2C≡CH, C≡CCH3, C(O)H, C(O)NH2, C(O)N(CH3)2, C(O)OH, C(O)-morpholin-4-yl, NH2, N(CH3)2, OH, C1-C3 alkoxy, SO3H, piperidinyl, piperazinyl, morpholinyl, and pyrrolyl.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is H, halogen, CN, C1-C7 alkyl, C(O)H, C(O)OH, OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-C7 alkyl, C(O)H, C(O)OH, OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, C1-C3 alkyl, C1-C3 perfluorinated alkyl, C≡CH, CH2C≡CH, C≡CCH3, C(O)H, C(O)NH2, C(O)N(CH3)2, C(O)OH, C(O)-morpholin-4-yl, NH2, N(CH3)2, OH, C1-C3 alkoxy, SO3H, heterocyclyl, aryl, and heteroaryl.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is Cl, CN, CH3, CF3, CF2CF3, C≡CH, C(O)NH2, C(O)N(CH3)2, C(O)-morpholin-4-yl, OCH3, OCH2CH3, OCH2CH2-morpholin-4-yl, 4-ethylpiperazin-1-yl, 1H-pyrrol-3-yl, pyrazol-3-yl, 1H-pyrazol-4-yl, 1-methylpyrazol-4-yl, 1-(morpholin-4-yl)pyrazol-4-yl, 3,5-dimethylpyrazol-4-yl, 3,5-dimethylisoxazol-4-yl, tetrazol-5-yl, pyridin-3-yl, pyridin-4-yl, or 2-methoxypyridin-5-yl.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is H, halogen, C1-C3 alkyl, OH, or C1-C2 alkoxy, wherein the C1-C3 alkyl or C1-C2 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 9, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is H or OCH3, wherein the OCH3 is optionally substituted with one, two or three independently selected halogen substituents.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 10, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is H or OCH3.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R4 is H, halogen, CN, NO2, C1-C4 alkyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H.”---


	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 12, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R4 is F, Cl, Br, CH3, CF3, or OCH3.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R5 is H, halogen, CN, NO2, C1-C4 alkyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 14, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R5 is F, Cl, Br, CH3, CH2CH3, or OCH3.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R6 is H, halogen, CN, NO2, C1-C4 alkyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 16, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R6 is F, Cl, Br, CH3, CF3, or OCH3.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:

---“	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R7 is:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, or 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R8 is H, C≡CH, C(O)CH3, C(O)CH2CN, or C(O)-phenyl.”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Y is -NH-, -N(CH3)-, -N(CH2CH3)-, -N(CH2CH2CH3)-, or -N[CH(CH3)2]-.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 20, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Y is -NH- or -N(CH3)-.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	m is 1, 2, or 3; or
	n is 1, 2, or 3.”---

	In claim 25, the entire text:
	has been deleted and replaced with the following:

---“	The compound of claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 I-20, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 I-21,


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 I-22, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 I-23,


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 I-24, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 I-25,


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 I-26, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 I-27,

 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 I-28, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 I-29,


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 I-30, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 I-31,


    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 I-32, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
 I-33,


    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
 I-34, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 I-35,

 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
 I-36, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
 I-38,


    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
 I-39, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
 I-40,


    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
 I-41, 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
 I-47,

 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
 I-48, 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
 I-49,


    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
 I-50, 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
 I-53,


    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
 I-55, 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
 I-56,

 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
 I-61, 
    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
 I-62,


    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
 I-63, 
    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
 I-65,


    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
 I-66, 
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
 I-67,

and 
    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
 I-68,

or a pharmaceutically acceptable salt thereof.”---

	In claim 35, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 25, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 I-20, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 I-22,


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 I-24, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 I-26,

, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
 I-27, and 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
 I-53,

or a pharmaceutically acceptable salt thereof.”---

	In claim 48, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 49, the entire text:
	has been deleted and replaced with the following:
---“	A method for inhibiting kinase activity in a human, wherein the method comprises administering to the human in need thereof the pharmaceutical composition of claim 48;

	wherein the kinase is selected from the group consisting of B-lymphocyte kinase, cyclin dependent kinase 7, cyclin H, fms-like tyrosine kinase 3, interleukin-1 receptor-associated kinase 1, interleukin-1 receptor-associated kinase 4, lymphocyte-specific protein tyrosine kinase, platelet-derived growth factor receptor beta, rearranged during transfection, and serine/arginine-protein kinase 1, or a combination thereof.”---

	In claim 51, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 49, wherein the human has a disease or disorder selected from the group consisting of a blood disorder, a cancer, leukemia, lymphoma, and myelodysplastic syndrome.”---

	In claim 56, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 51, wherein the cancer is bone marrow cancer.”---

	In claim 59, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 51, wherein the leukemia is acute myeloid leukemia.”---

	In claim 62, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 51, wherein the lymphoma is non-Hodgkin lymphoma.”---

	In claim 68, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 62, wherein the non-Hodgkin lymphoma is Waldenstrom macroglobulinemia.”---

	For new claim 69, the following text is inserted:
---“The method of claim 51, wherein the human has myelodysplastic syndrome.”---

	For new claim 70, the following text is inserted:
---“The method of claim 69, wherein the myelodysplastic syndrome is selected from the group consisting of myelodysplastic syndrome with a mutation in isocitrate dehydrogenase 1, myelodysplastic syndrome with a mutation in isocitrate dehydrogenase 2, and myelodysplastic syndrome with a splicing factor mutation.”---

	For new claim 71, the following text is inserted:
---“The method of claim 49, wherein the pharmaceutical composition is administered to the human using intradermal administration, intramuscular administration, intranasal administration, intravenous administration, mucosal administration, oral administration, parenteral administration, subcutaneous administration, sublingual administration, or topical administration, or a combination thereof.”---

	For new claim 72, the following text is inserted:
---“The method of claim 49, wherein the pharmaceutical composition is administered to the human in an amount in the range of 0.005 mg/kg human body weight to 50 mg/kg human body weight.”---

	For new claim 73, the following text is inserted:
---“The method of claim 49, wherein the compound of claim 1, or pharmaceutically acceptable salt or stereoisomer thereof, present in the pharmaceutical composition is administered to the human in an amount in the range of 0.0001% (w/w) to 99% (w/w).”---


	For new claim 74, the following text is inserted:
---“The method of claim 49, wherein the pharmaceutical composition further comprises a formulary ingredient.”---

	For new claim 75, the following text is inserted:
---“	A method for preparing the compound of claim 1 of Formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

wherein:

	R1 is H, halogen, C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, OH, or C1-C6 alkoxy, wherein the C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, or C1-C6 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, SO3H, and morpholinyl;
	R2 is H, halogen, CN, C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, C(O)H, C(O)OH, OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, C(O)H, C(O)OH, OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, C1-C3 alkyl, C1-C3 perfluorinated alkyl, C≡CH, CH2C≡CH, C≡CCH3, C(O)H, C(O)NH2, C(O)N(CH3)2, C(O)OH, C(O)-morpholin-4-yl, NH2, N(CH3)2, OH, C1-C3 alkoxy, SO3H, heterocyclyl, aryl, and heteroaryl;
	R3 is H, halogen, C1-C3 alkyl, C2-C3 alkenyl, C2-C3 alkynyl, OH, or C1-C2 alkoxy, wherein the C1-C3 alkyl, C2-C3 alkenyl, C2-C3 alkynyl, or C1-C2 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	R4 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	R5 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	R6 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;

	R7 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;

	R8 is H, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)CH3, C(O)CH2CN, C(O)-phenyl, C(O)OH, or phenyl-CH3;
	Y is -NH-, -N(CH3)-, -N(CH2CH3)-, -N(CH2CH2CH3)-, -N[CH(CH3)2]-, or -O-;
	m is 0, 1, 2, 3, 4, or 5; and
	n is 0, 1, 2, 3, 4, or 5;

with the provisos that:
(1)	the sum of m and n is at least 1; and
(2)	when R1 is H, at least one of R4, R5, or R6 is F, Cl, Br, CH3, CF3, or OCH3;

wherein the method comprises the following steps:

(a)	reacting a compound of Formula (II):


    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale

(II)

wherein:

	R1 is H, halogen, C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, OH, or C1-C6 alkoxy, wherein the C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, or C1-C6 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, SO3H, and morpholinyl; and
	R3 is H, halogen, C1-C3 alkyl, C2-C3 alkenyl, C2-C3 alkynyl, OH, or C1-C2 alkoxy, wherein the C1-C3 alkyl, C2-C3 alkenyl, C2-C3 alkynyl, or C1-C2 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;

with a compound of Formula (III):


    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale

(III)

wherein:

	R4 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	R5 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H; and
	R6 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;

in the presence of a palladium catalyst, to provide a mixture comprising a compound of Formula (IV):


    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale

(IV)

wherein:

	R1 is H, halogen, C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, OH, or C1-C6 alkoxy, wherein the C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, or C1-C6 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, SO3H, and morpholinyl;
	R3 is H, halogen, C1-C3 alkyl, C2-C3 alkenyl, C2-C3 alkynyl, OH, or C1-C2 alkoxy, wherein the C1-C3 alkyl, C2-C3 alkenyl, C2-C3 alkynyl, or C1-C2 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	R4 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	R5 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H; and
	R6 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;

(b)	reacting the mixture comprising the compound of Formula (IV) above with a compound of Formula (V):


    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale

(V)

wherein:

	Y is -NH-, -N(CH3)-, -N(CH2CH3)-, -N(CH2CH2CH3)-, -N[CH(CH3)2]-, or -O-;
	m is 0, 1, 2, 3, 4, or 5; and
	n is 0, 1, 2, 3, 4, or 5;


in the presence of a palladium catalyst or copper (I) catalyst, to provide a mixture comprising a compound of Formula (VI):


    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale

(VI)

wherein:

	R1 is H, halogen, C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, OH, or C1-C6 alkoxy, wherein the C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, or C1-C6 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, SO3H, and morpholinyl;
	R3 is H, halogen, C1-C3 alkyl, C2-C3 alkenyl, C2-C3 alkynyl, OH, or C1-C2 alkoxy, wherein the C1-C3 alkyl, C2-C3 alkenyl, C2-C3 alkynyl, or C1-C2 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	R4 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	R5 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H; and
	R6 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	Y is -NH-, -N(CH3)-, -N(CH2CH3)-, -N(CH2CH2CH3)-, -N[CH(CH3)2]-, or -O-;
	m is 0, 1, 2, 3, 4, or 5; and
	n is 0, 1, 2, 3, 4, or 5;

(c)	optionally reacting the mixture comprising the compound of Formula (VI) above with a compound of Formula (VII):


    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale

(VII)

wherein:


	R2 is H, halogen, CN, C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, C(O)H, C(O)OH, OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, C(O)H, C(O)OH, OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, C1-C3 alkyl, C1-C3 perfluorinated alkyl, C≡CH, CH2C≡CH, C≡CCH3, C(O)H, C(O)NH2, C(O)N(CH3)2, C(O)OH, C(O)-morpholin-4-yl, NH2, N(CH3)2, OH, C1-C3 alkoxy, SO3H, heterocyclyl, aryl, and heteroaryl;

in the presence of a palladium catalyst, to provide a mixture comprising a compound of Formula (VIII):


    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale

(VIII)

wherein:

	R1 is H, halogen, C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, OH, or C1-C6 alkoxy, wherein the C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, or C1-C6 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, SO3H, and morpholinyl;
	R2 is H, halogen, CN, C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, C(O)H, C(O)OH, OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl, wherein the C1-C7 alkyl, C2-C7 alkenyl, C2-C7 alkynyl, C(O)H, C(O)OH, OH, C1-C6 alkoxy, cycloalkyl, heterocyclyl, aryl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, C1-C3 alkyl, C1-C3 perfluorinated alkyl, C≡CH, CH2C≡CH, C≡CCH3, C(O)H, C(O)NH2, C(O)N(CH3)2, C(O)OH, C(O)-morpholin-4-yl, NH2, N(CH3)2, OH, C1-C3 alkoxy, SO3H, heterocyclyl, aryl, and heteroaryl;
	R3 is H, halogen, C1-C3 alkyl, C2-C3 alkenyl, C2-C3 alkynyl, OH, or C1-C2 alkoxy, wherein the C1-C3 alkyl, C2-C3 alkenyl, C2-C3 alkynyl, or C1-C2 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	R4 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	R5 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H; and
	R6 is H, halogen, CN, NO2, C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, C(O)H, C(O)OH, OH, C1-C3 alkoxy, or SO3H, wherein the C1-C4 alkyl, C2-C4 alkenyl, C2-C4 alkynyl, or C1-C3 alkoxy is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NO2, CN, CH3, CH2CH3, C≡CH, C(O)H, C(O)OH, OH, and SO3H;
	Y is -NH-, -N(CH3)-, -N(CH2CH3)-, -N(CH2CH2CH3)-, -N[CH(CH3)2]-, or -O-;
	m is 0, 1, 2, 3, 4, or 5; and
	n is 0, 1, 2, 3, 4, or 5;

(d)	deprotecting the compound of Formula (VI) above or the compound of Formula (VIII) above in the presence of a mixture comprising trifluoroacetic acid and dichloromethane; and

(e)	recovering the compound of Formula (I) above.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Alicia M. Fraind (Reg. No. 77,918) on September 23, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624